EXHIBIT 10.3

STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT is made and entered into as of the 16th day of
February, 2007, by ELANDIA, INC., a Delaware corporation (hereinafter called
“Pledgor”), whose chief executive office is located at 1500 Cordova Road, Suite
312, Ft. Lauderdale, Florida 33316, in favor of STANFORD INTERNATIONAL BANK
LIMITED, an Antiguan banking corporation, and its successors and assigns
(hereinafter called “Secured Party”), whose address is No. 11 Pavilion Drive,
St. John’s, Antigua, West Indies.

RECITALS

WHEREAS, pursuant to that certain Convertible Note Purchase Agreement dated as
of February 16, 2007 (as the same has been or may be amended, restated,
supplemented or replaced from time to time, the “Purchase Agreement”) the
Secured Party has agreed to make certain loans, advances, extensions of credit
or other financial accommodations to Pledgor;

WHEREAS, Secured Party’s agreement to make financial accommodations to Pledgor
is conditioned upon Secured Party’s receiving a pledge and security interest in
all shares of capital stock issued by Latin Node, Inc. (hereinafter when
referred to in this capacity called the “Company”), now owned or hereafter
acquired by Pledgor; and

WHEREAS, Pledgor is the owner of the Pledged Securities (as defined below) as
shown on Schedule A that Pledgor desires to pledge to Secured Party in
connection with Secured Party’s financial accommodations to Pledgor.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and in exchange for the mutual promises and
covenants contained herein, the parties hereto, intending to be legally bound,
agree as follows:

AGREEMENT

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meaning assigned to such terms in the Purchase Agreement.

2. Pledge.

(a) Pledgor hereby delivers, pledges and grants a continuing security interest
to Secured Party in all shares of the capital stock of the Company owned by
Pledgor, together with all proceeds, replacements, substitutions, newly issued
stock, stock received by reason of a stock split, bonus or any other form of
issue, warrants or other rights, reclassification, readjustment or other change
in the capital structure of the Company, dividend or distribution with respect
to or arising from the stock band the securities of any corporation or other
entity or other properties received upon the conversion or exchange thereof
pursuant to any merger, consolidation, reorganization, sale of assets or other
agreement or received upon any liquidation of the Company or such other
corporation or entity (all hereinafter called the “Pledged Securities”).

 

1



--------------------------------------------------------------------------------

(b) Immediately upon acquisition thereof, Pledgor shall deliver to Secured Party
stock certificates for the Pledged Securities, together with appropriate stock
transfer powers therefor duly executed by Pledgor in blank in form acceptable to
the Secured Party. Immediately upon receipt, Pledgor shall deliver to Secured
Party all certificates and other evidences of the Pledged Securities that come
into the possession, custody or control of Pledgor, together with appropriate
stock transfer powers or assignments separate from certificate therefor duly
executed by Pledgor in blank, and any other property constituting part of the
Pledged Securities, free and clear of any prior lien, claim, charge or
encumbrance.

3. Obligations Secured. The pledge and security interest effectuated hereby
shall secure all of Pledgor’s obligations to Secured Party, which obligations
shall consist of all debts, obligations and liabilities of Pledgor to Secured
Party, including without limitation, all obligations of Pledgor to Secured Party
under the terms of the Purchase Agreement and the other Transaction Documents
(collectively, the “Obligations”). Without limiting the generality of the
foregoing, the Obligations shall also include: (a) the payment, performance and
observance by Pledgor of each covenant, condition, provision and agreement
contained herein and of all monies expended or advanced by Secured Party
pursuant to the terms hereof, or to preserve any right of Secured Party
hereunder, or to protect or preserve the Pledged Securities or any part thereof;
and (b) the payment and performance of any and all other indebtedness,
obligations and liabilities of Pledgor to Secured Party of every kind and
character, direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter incurred, whether such indebtedness is from time to time
reduced and thereafter increased or entirely extinguished and thereafter
reincurred.

4. Representations and Warranties of the Pledgor. Pledgor represents and
warrants that:

(a) all of the Pledged Securities are fully paid, non-assessable and validly
issued;

(b) none of the Pledged Securities were issued in violation of any person’s or
entity’s preemptive rights;

(c) the Pledged Securities are owned by Pledgor free and clear of any and all
security interests, pledges, options to purchase or sell, redemptions or liens
other than those in favor of the Secured Party;

(d) Pledgor has full right, power and authority to convey good and marketable
title to the Pledged Securities;

(e) no financing statements covering the Pledged Securities are recorded with
any state official or recording office;

(f) Pledgor is (i) duly organized, validly existing and in good standing under
the laws of the state in which it is organized; (ii) is qualified to do business
and is in good standing under the laws of each state in which it is doing
business; (iii) has full power and authority to own its properties and assets
and to carry on its business as now conducted; and (iv) is fully authorized and
permitted to execute and deliver this Agreement.

 

2



--------------------------------------------------------------------------------

(g) The execution, delivery and performance by Pledgor of this Agreement and all
other documents and instruments relating to the Obligations will not result in
any breach of the terms and conditions of, nor constitute a default under, any
agreement or instrument under which Pledgor is a party or is obligated. Pledgor
is not in default in the performance or observance of any covenants, conditions
or provisions of any such agreement or instrument.

(h) The address of Pledgor set forth at the beginning of this Agreement is the
chief executive office of Pledgor.

5. Covenants of Pledgor.

(a) Pledgor shall not sell, transfer, assign or otherwise dispose of any of the
Pledged Securities or any interest therein without obtaining the prior written
consent of Secured Party and shall keep the Pledged Securities free of all
security interests or other encumbrances except the lien and security interests
granted herein.

(b) Pledgor shall pay when due all taxes, assessments, expenses and other
charges which may be levied or assessed against the Pledged Securities. If
Pledgor shall fail to pay any taxes, assessments, expenses or charges, to keep
all of the Pledged Securities free from other security interests, encumbrances
or claims, or to perform otherwise as required herein, Secured Party may advance
the monies necessary to pay the same or to so perform and such amounts paid by
Secured Party shall be included in the Obligations.

(c) Pledgor shall give Secured Party immediate written notice of any change in
Pledgor’s name as set forth above and of any change in the location of Pledgor’s
chief executive office.

(d) Pledgor, at its cost and expense, shall protect and defend the Pledged
Securities, this Agreement and all of the rights of Secured Party hereunder
against all claims and demands of other parties. Pledgor shall pay all claims
and charges that in the opinion of Secured Party might prejudice, imperil or
otherwise affect the Pledged Securities. Pledgor shall promptly notify Secured
Party of any levy, distraint or other seizure, by legal process or otherwise, of
all or any part of the Pledged Securities and of any threatened or filed claims
or proceedings that might in any way affect or impair the terms of this
Agreement.

(e) Immediately upon demand by Secured Party, Pledgor shall execute and deliver
to Secured Party such other and additional applications, acceptances, stock
powers, authorizations, irrevocable proxies, dividend and other orders, chattel
paper, instruments or other evidences of payment and such other documents as
Secured Party may reasonably request to secure to Secured Party the rights,
powers and authorities intended to be conferred upon Secured Party by this
Agreement. All assignments and endorsements by Pledgor shall be in such form and
substance as may be satisfactory to Secured Party.

6. Voting Rights. During the term of this Pledge Agreement, so long as no Event
of Default (as defined below) exists, Pledgor shall have the right to vote the
Pledged Securities on all corporate questions for all purposes not inconsistent
with the terms of this Pledge Agreement. While an Event of Default exists,
Secured Party shall have, at its discretion, the option to

 

3



--------------------------------------------------------------------------------

exercise all voting powers and other corporate rights pertaining to the Pledged
Securities. Secured Party may, while an Event of Default exists, at its option,
transfer or register the Pledged Securities or any part thereof into its own or
its nominee’s name.

7. Stock Adjustments and Dividends. If during the term of this Pledge Agreement,
any stock dividend, reclassification, readjustment or other change is declared
or made in the capital structure of any Company or any option included within
the Pledged Securities is exercised, or both, all new, substituted and
additional shares, or other securities, issued to Pledgor by reason of any such
change or exercise shall be delivered to and held by Secured Party under the
terms of this Pledge Agreement in the same manner as the Pledged Securities
originally pledged hereunder. If during the term of this Pledge Agreement, any
dividend or other distribution is made on account of the Pledged Securities,
Pledgor shall immediately deliver all such dividends or other distributions to
Secured Party in the same form received and in the same manner as the Pledged
Securities pledged hereunder.

8. Warrants and Rights. If during the term of this Pledge Agreement,
subscription warrants or any other rights or options shall be issued in
connection with the Pledged Securities, such warrants, rights and options shall
be immediately assigned by the Pledgor to the Secured Party to be held under the
terms of this Pledge Agreement in the same manner as the Pledged Securities
originally pledged hereunder.

9. Events of Default. An “Event of Default” hereunder shall mean any “Event of
Default” as defined in the Note.

10. Remedies. Upon the occurrence of any Event of Default and at any time while
such Event of Default is continuing, Secured Party shall have the following
rights and remedies and may do one or more of the following:

(a) Declare all or any part of the Obligation to be immediately due and payable,
and the same, with all costs and charges, shall be collectible thereupon by
action at law;

(b) Transfer the Pledged Securities or any part thereof into its own name or
that of its nominee so that Secured Party or its nominee may appear of record as
the sole owner thereof;

(c) Vote any or all of the Pledged Securities and give all consents, waivers and
ratifications in respect thereof and otherwise acting with respect thereto as
though it were the absolute owner thereof;

(d) Exercise any and all rights of conversion, exchange, subscription, or any
other rights, privileges or options pertaining to any of the Pledged Securities
including, but not limited to, the right to exchange, at its discretion, any or
all of the Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Company or upon the exercise by
Pledgor or Secured Party of any right, privilege or option pertaining to any of
the shares of the Pledged Securities, and in connection therewith to deposit and
deliver such shares of Pledged Securities with any committee, depository,
transfer agent, registrar or any other agency upon such terms as Secured Party
may determine without liability except to account for the property actually
received by it;

 

4



--------------------------------------------------------------------------------

(e) Receive and retain any dividend or other distribution on account of the
Pledged Securities;

(f) Sell any or all of the Pledged Securities in accordance with the provisions
hereof; and

(g) Secured Party shall have the right, for and in the name, place and stead of
Pledgor, to execute endorsements, assignments or other instruments of conveyance
or transfer with respect to all or any of the Pledged Securities and any
instruments, documents and statements that Pledgor is obligated to furnish or
execute hereunder. Pledgor shall execute and deliver such additional documents
as may be necessary to enable Secured Party to implement such right.

In addition to any remedies provided herein for an Event of Default, Secured
Party shall have all the rights and remedies afforded a secured party under the
Uniform Commercial Code and all other legal and equitable remedies allowed under
applicable law. No failure on the part of Secured Party to exercise any of its
rights hereunder arising upon any Event of Default shall be construed to
prejudice its rights upon the occurrence of any other or subsequent Event of
Default. No delay on the part of Secured Party in exercising any such rights
shall be construed to preclude it from the exercise thereof at any time while
that Event of Default is continuing. Secured Party may enforce any one or more
rights or remedies hereunder successively or concurrently. By accepting payment
or performance of any of the Obligation after its due date, Secured Party shall
not thereby waive the agreement contained herein that time is of the essence,
nor shall Secured Party waive either its right to require prompt payment or
performance when due of the remainder of the Obligation or its right to consider
the failure to so pay or perform an Event of Default.

11. Sale of Pledged Securities. In connection with Secured Party’s right to sell
any or all of the Pledged Securities, upon the occurrence of any Event of
Default and at any time while such Event of Default is continuing:

(a) (i) Secured Party shall have the right at any time and from time to time to
sell, resell, assign and deliver, in its discretion, all or any part of the
Pledged Securities in one or more units, at the same or different times, and all
right, title and interest, claim and demand therein, and right of redemption
thereof, at private sale, or at public sale to the highest bidder for cash, upon
credit or for future delivery, Pledgor hereby waiving and releasing to the
fullest extent permitted by law any and all equity or right of redemption. If
any of the Pledged Securities are sold by Secured Party upon credit or for
future delivery, Secured Party shall not be liable for the failure of the
purchaser to purchase or pay for same, and, in the event of any such failure,
Secured Party may resell such Pledged Securities. In no event shall Pledgor be
credited with any part of the proceeds of the sale of any Pledged Securities
until cash payment thereof has actually been received by Secured Party.

(ii) No demand, advertisement or notice, all of which are hereby expressly
waived, shall be required in connection with any sale or other disposition of
all or any

 

5



--------------------------------------------------------------------------------

part of the Pledged Securities that threatens to decline speedily in value or
that is of a type customarily sold on a recognized market; otherwise Secured
Party shall give Pledgor at least five (5) days’ prior notice of the time and
place of any public sale or of the time after which any private sale or other
dispositions are to be made, which Pledgor agrees is reasonable, all other
demands, advertisements and notices being hereby waived. Upon any sale, whether
under this Agreement or by virtue of judicial proceedings, Secured Party may bid
for and purchase any or all of the Pledged Securities and, upon compliance with
the terms of the sale, may hold, retain, possess and dispose of such items in
its own absolute right without further accountability, and as purchaser at such
sale, in paying the purchase price, may turn in any note or notes held by
Secured Party in lieu of cash up to the amount that would, upon distribution of
the net proceeds of such sale in accordance with subparagraph (c) below, be
payable to Secured Party. In case the amount so payable thereon shall be less
than the amount due thereon, the note or notes turned in (in lieu of cash) shall
be returned to the holder thereof after being properly stamped to show the
partial payment effected by such purchase.

(b) Pledgor recognizes that Secured Party may be unable to effect a sale to the
public of all or a part of the Pledged Securities by reason of prohibitions
contained in applicable securities laws, but may be compelled to resort to one
or more sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Pledged Securities for their own account,
for investment and not with a view to the distribution or resale thereof.
Pledgor agrees that sales so made may be at prices and other terms less
favorable to the seller than if such Pledged Securities were sold to the public,
and that Secured Party has no obligation to delay sale of any such Pledged
Securities for the period of time necessary to permit the issuer of such Pledged
Securities to register the same for sale to the public under applicable
securities laws. Pledgor agrees that negotiated sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

(c) In all sales of Pledged Securities, public or private, Secured Party shall
apply the proceeds of sale as follows:

(i) First, to the payment of all costs and expenses incurred hereunder or for
the sale, transfer, or delivery, including broker’s and attorneys’ fees;

(ii) Next to the payment of all Obligations; and

(iii) The balance, if any, to Pledgor or to the person or persons entitled
thereto upon proper demand.

12. Remedies Cumulative. All rights, powers and remedies granted Secured Party
herein, or otherwise available to Secured Party, are for the sole benefit and
protection of Secured Party, and Secured Party may exercise any such right,
power or remedy at its option and in its sole and absolute discretion without
any obligation to do so. In addition, if, under the terms hereof, Secured Party
is given two or more alternative courses of action, Secured Party may elect any
alternative or combination of alternatives at its option and in its sole and
absolute discretion. All monies advanced by Secured Party under the terms
hereof, all amounts paid, suffered or incurred by Secured Party under the terms
hereof and all amounts paid, suffered or incurred by

 

6



--------------------------------------------------------------------------------

Secured Party in exercising any authority granted herein, including reasonable
attorneys’ fees, shall be added to the Obligation, shall be secured hereby,
shall bear interest at the highest rate payable on any of the Obligation until
paid, and shall be due and payable by Pledgor to Secured Party immediately
without demand.

13. Expenses. Pledgor shall pay all costs and expenses, including without
limitation court costs and reasonable attorneys’ fees, incurred by Secured Party
in enforcing payment and performance of the Obligation or in exercising the
rights and remedies of Secured Party hereunder. All such costs and expenses
shall be secured by this Agreement and by all other lien and security documents
securing the Obligation. In the event of any court proceedings, court costs and
attorneys’ fees shall be set by the court and not by jury and shall be included
in any judgment obtained by Secured Party.

14. Term. This Pledge Agreement shall remain in full force and effect until
Pledgor has satisfied all of the Obligations in full and Secured Party has no
further obligations to make loans under the Purchase Agreement. At the
expiration of the term of this Pledge Agreement, Secured Party shall return to
Pledgor all stock or other certificates relating to this Pledge Agreement.

15. Successors And Assigns. This Pledge Agreement shall be binding upon and
inure to the benefit of Pledgor, Secured Party, and their respective successors
and assigns. Secured Party may sell, assign, transfer and/or grant
participations in any or all of its rights hereunder to any other person, firm,
association or corporation.

16. Construction. This Pledge Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
applicable conflict of law principles. All parties consent to the jurisdiction
and venue of Florida courts in connection with the enforcement of any obligation
under this Pledge Agreement. EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
PLEDGE AGREEMENT IN ANY ACTION, PROCEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY HERETO. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

17. Further Assurances. Pledgor covenants and agrees that: (a) it will execute
and deliver, or cause to be executed and delivered, all such other stock powers,
proxies, instruments and documents as Secured Party may reasonably request from
time to time in order to carry out the provisions and purposes hereof; (b) it
will take all such other action as Secured Party may reasonably request from
time to time in order to carry out the provisions and purposes hereof; (c) the
Pledged Securities will remain free and clear of all security interests and
liens throughout the term hereof; and (d) it will forward to Secured Party,
immediately upon receipt, copies of any information or documents received by
Pledgor in connection with the Pledged Securities. For purposes of defining
security interest perfection, Pledgor further agrees that any Pledged

 

7



--------------------------------------------------------------------------------

Securities that is in transit to Secured Party shall be deemed to be in Secured
Party’s possession. Pledgor warrants and represents that none of the Pledged
Securities constitutes margin securities for the purposes of Regulations T, U or
X, and also warrants and represents that none of the proceeds of any loans made
by Secured Party to any Borrower will be used to purchase or carry any margin
stock.

18. No Modification. This Pledge Agreement may not be modified except by a
writing signed by all parties.

19. Incorporation By Reference. All of the terms and conditions, including,
without limitation, the warranties, representations, covenants, agreements and
default provisions, of the Purchase Agreement are incorporated herein by this
reference.

20. Counterparts. This Pledge Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and agreement.

21. Section Headings. This section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this instrument this 16th day of
February, 2007.

 

ELANDIA, INC.

By:  

/s/ Harry Hobbs

  Harry Hobbs   Chief Executive Officer STANFORD INTERNATIONAL BANK LIMITED

By:

 

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

9